Citation Nr: 1731967	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals, status post fusion of C1-C2 vertebrae with mild degenerative changes, C3-C4 degeneration and C5-6 annular tear.

2.  Entitlement to an initial increased rating for radiculopathy of the left upper extremity, rated 10 percent disabling from January 2, 2009, 20 percent disabling from August 26, 2016, and 30 percent disabling since October 28, 2016.

3.  Entitlement to an initial increased rating for radiculopathy of the right upper extremity, rated 20 percent disabling from October 11, 2011, and 40 percent disabling since October 28, 2016.

4.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

5.  Entitlement to a rating in excess of 10 percent for residual fracture, right femur.

6.  Entitlement to a rating in excess of 10 percent for degenerative arthritis with chondromalacia, right knee.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty form August 1981 to August 1986.

These matters come before the Board of Veterans Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans' Appeals (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2009 rating decision, service connection for left upper extremity neuropathy was granted and an initial noncompensable rating was assigned, and a rating in excess of 30 percent was denied for the service-connected cervical spine disability.  A January 2010 rating decision increased the rating for left upper extremity neuropathy to 10 percent, effective January 2, 2009.  As higher ratings are still possible, that claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a July 2012 rating decision, the RO continued the assigned ratings for right upper extremity radiculopathy (20 percent), migraine headaches (30 percent), right knee disability (10 percent) and a right femur disability (10 percent).

In a February 2014 decision, the Board awarded a TDIU.  In addition, the Board remanded the issues of service connection for bilateral lower extremity neuropathy, and the increased rating issues listed on the title page of this decision.

In a February 2014 rating decision, the RO implemented the Board's award of a TDIU, which was made effective March 9, 2012.  In February 2015, the Veteran submitted a notice of disagreement with respect to the effective date assigned for the TDIU.

In a May 2016 decision, the Board again remanded the claims listed on the title page, along with the issues of service connection for neuropathy of the bilateral lower extremities.  Additionally, the Board remanded the issue of entitlement to an earlier effective date for TDIU for issuance of a statement of the case, pursuant to 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In a November 2016 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities for both the sciatic and femoral nerves.  This represents a complete grant of the benefits sought with respect to the claims for service connection for neuropathy of the bilateral lower extremities.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  As such, those matters are no longer before the Board.

Additionally, in the November 2016 rating decision, the service connected disability of left upper extremity neuropathy was recharacterized as radiculopathy of the left upper extremity, as reflected on the title page of this decision.  Additionally, the RO awarded a 40 percent rating for radiculopathy of the right upper extremity, effective October 28, 2016.  The RO also awarded a 20 percent rating, effective August 26, 2016, and a 30 percent rating, effective October 28, 2016, for radiculopathy of the left upper extremity.  As higher ratings are still possible, the increased rating claims remain in appellate status.  AB, 6 Vet. App. at 38.

While the Veteran perfected an appeal of the issue of entitlement to an earlier effective date for the award of a TDIU, he specified that he desired a hearing before a member of the Board in Washington, D.C., with respect to that issue.  See November 2016 VA Form 9.  As such, Board action at this time with respect to that issue is not appropriate.  The Veteran will be scheduled for such a hearing and that matter will be the subject of a separate Board decision.

As a final preliminary matter, while the Veteran disagreed with the July 2012 rating decision which, in part, continued the assigned ratings for right upper extremity radiculopathy and migraine headaches, the August 2012 notice of disagreement came within one year of the award of service connection for those disabilities, which was effectuated in an April 2012 rating decision.  As such, the notice of disagreement can reasonably be construed as taking issue with the initial ratings assigned for those disabilities.  As such, those issues have been characterized in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The issues of increased ratings for a right knee disability and a right femur disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not resulted in spinal ankylosis and there have been no incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  Throughout the pendency of the appeal, the Veteran's radiculopathy of the left (minor) upper extremity disability has most closely approximated moderate incomplete paralysis; it has not more nearly approximated severe incomplete paralysis.

3. Throughout the pendency of the appeal, the Veteran's radiculopathy of the right (major) upper extremity disability has most closely approximated moderate incomplete paralysis; it has not more nearly approximated severe incomplete paralysis.

4.  Symptoms of the Veteran's migraine headaches disability have not more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals, status post fusion of C1-C2 vertebrae with mild degenerative changes, C3-C4 degeneration and C5-6 annular tear are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  The criteria for an initial 30 percent rating, but no greater, for radiculopathy of the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8613 (2016).

3.  The criteria for an initial 40 percent rating, but no greater, for radiculopathy of the right upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8613 (2016).

4.  The criteria for an initial rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.21, 4.124a, DC 8100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In cases such as this, with regard to the claims for neuropathy and headaches, where service connection has been granted and an initial disability ratings and effective dates have been assigned, the typical service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, an October 2011 notice advised the Veteran of the evidentiary requirements for his initial service connection claims, and of the division of responsibility between the Veteran and VA for obtaining evidence.  That notice also informed the Veteran of the process by which disability ratings and effective dates are assigned. 

Further, with respect to the cervical spine disability, a January 2009 letter advised the Veteran of how to substantiate his claim for an increased rating, and of the division of responsibility between the Veteran and VA for obtaining evidence.  That notice also informed the Veteran of the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded multiple VA examinations to determine the severity of the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Those examination reports contain findings responsive to the applicable rating criteria for each disability on appeal.  For those reasons, the Board finds the VA examinations of record adequate for determining the issues on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In February 2014, these matters were remanded to obtain Social Security Administration (SSA) records and provide notice that the Veteran could submit lay statements regarding his relevant symptomatology, both of which were completed.  In May 2016, these matters were remanded to afford the Veteran contemporaneous VA examinations detailing the severity of the Veteran's service-connected disabilities, which were accomplished on remand.  As such, substantial compliance with the Board's past remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Merits

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



A.  Cervical Spine

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that, in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional loss in range-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

The Veteran's cervical spine disability is rated under 38 C.F.R. § 4.71a, DC 5243.  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Veteran was afforded a VA examination in February 2009.  There, forward flexion was to 20 degrees.  Extension was to 20 degrees.  The Veteran reported pain and the use of a steroid pack to treat pain.  The examiner noted that no doctor has ordered bed rest for the Veteran's cervical spine disability in the prior 12 months.  The examiner stated that there was pain on range of motion testing but any further additional limitation of motion caused by pain would be purely speculative.

The Veteran was afforded a VA examination in January 2012.  There, the Veteran reported flare-ups in the form of increased pain that worsens with the weather.  Flexion was to 10 degrees, with no evidence of painful motion.  Extension was to 25 degrees, with no painful motion.  Repetitive-use testing did not reveal any further limitation of motion.  The examiner stated that the Veteran does not have IVDS. There was no notation of any ankylosis.

The Veteran was afforded a VA examination in April 2012.  There, the Veteran reported flare-ups with activity.  Flexion was to 20 degrees, where pain began.  Extension was to 10 degrees, where pain began.  Repetitive-use testing did not reveal any further limitation of motion.  There was no IVDS.  There was no notation of any ankylosis.

The Veteran was afforded a VA examination in August 2016.  There, pain was noted.  Flexion was to 10 degrees and extension was to 5 degrees.  There was pain on the examination but it did not cause functional loss.  Repetitive-use testing did not reveal any further limitation of motion.  The examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss during a flare-up.  Muscle strength testing was normal.  There was no ankylosis.

VA treatment records do not reveal any further symptomatology with regard to the cervical spine.  Indeed, those records do not reveal any ankylosis or IVDS of the cervical spine.

A rating in excess of 30 percent is not warranted.  A higher rating under the General Rating Formula requires some sort of ankylosis.  To that end, no treatment record, nor any VA examination report, shows that the Veteran experiences any ankylosis.  The Veteran has not asserted that he experiences ankylosis and no clinical evidence shows that the Veteran experiences ankylosis.  As such, a rating in excess of 30 percent under the General Rating Formula is not warranted for the Veteran's cervical spine disability.

The Board notes that no examination report specifically addresses active and passive range of motion or pain on weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Board finds this omission to be harmless error in this Veteran's claim because to warrant a 40 percent rating for a cervical spine disability, the Veteran must experience unfavorable ankylosis of the entire cervical spine.  Here, range of motion testing does not reveal fixation of the spine in a neutral position (zero degrees).  Further, while the August 2016 VA examiner noted that flare-ups could impact his functional abilities, he nevertheless stated that the Veteran did not have favorable or unfavorable ankylosis of the entire cervical spine.  In addition, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to range of motion discussed in Correia, 38 C.F.R. §§ 4.40  and 4.45, are not for application. See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  As such, the Board finds that a rating in excess of 30 percent for the cervical spine disability is not warranted.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's cervical spine symptoms have not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 30 percent.  As such, a staged rating is not warranted.

Consideration has been given to an increased evaluation for the Veteran's cervical spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  However, the record reflects that the Veteran has not been diagnosed with IVDS or experienced incapacitating episodes as defined in the applicable regulation at any time during the appeal period.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  To that end, the Board notes that the Veteran is currently service-connected for radiculopathy of the right and left upper extremities and headaches associated with his cervical spine disability, which are currently on appeal and addressed below.  Further, while the Veteran is service connected for radiculopathy of the bilateral lower extremities associated with his cervical spine disability, the Veteran has not disagreed with the ratings assigned for those disabilities and they will not be further discussed here, as explained above.  Further, the Veteran denied any bowel or bladder incontinence, and any other neurological abnormalities, at all of his VA examinations.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

B.  Left and Right Upper Extremity Radiculopathy

DC 8613 provides that mild incomplete neuritis is rated 20 percent disabling; moderate impairment is rated 30 percent (minor) or 40 percent (major) disabling; and severe impairment of the median nerve is 60 percent (minor) or 70 percent (major) disabling.  Complete paralysis warrants a 80 percent (minor) or 90 percent (major) evaluation with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected; adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected; or all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a, DC 8613 (2016).

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in January 2010.  There, the Veteran reported pain that radiates down the left arm, which is sharp and burning.  Motor strength was 5/5 in the upper extremities.  Motor reflexes in the upper extremities were 2+.  Light touch was diminished in the left upper extremity, involving the second to fifth finger.

At a January 2012 VA examination for the cervical spine, mild numbness in the bilateral upper extremities was noted, as was decreased sensation in the right and left hands and fingers.  

The Veteran was afforded a VA examination for the cervical spine in April 2012.  There, mild constant pain, mild intermittent pain, and mild numbness in the bilateral upper extremities were noted. 

The Veteran was afforded a VA examination for the cervical spine in August 2016.  There, mild intermittent pain, mild paresthesias and mild numbness in the bilateral upper extremities were noted.

The Veteran was afforded a VA examination in October 2016.  There, moderate constant pain in the upper extremities was noted, as was moderate intermittent pain.  Paresthesia in the right upper extremity was moderate and severe in the left upper extremity.  Numbness was severe in both upper extremities.  Muscle strength was normal in bilateral elbow flexion and extension.  Wrist flexion, extension, grip and pinch were described as 4/5.  All reflexes were hypoactive.  Sensory examination was decreased in the bilateral shoulder areas.  Inner/outer forearm was decreased on the right and absent on the left.  Hand/fingers were decreased on the right and absent on the left.  There was some hair loss and smooth skin on the arms.  There was bilateral incomplete paralysis of the radial nerve, which was moderate.  There was also bilateral incomplete paralysis of the median nerve, which was moderate.  The same was true of the ulnar, musculocutaneous, long thoracic nerves.  Further, the same was true of the upper, middle, and lower radicular groups.  The examiner described upper extremity radiculopathy as moderate.

The Board notes that the Veteran's right hand is his dominant (major) hand.

The Board finds that an initial 30 percent rating is warranted for the left (minor) upper extremity radiculopathy.  The evidence reflects that the Veteran's left upper extremity radiculopathy has been moderate throughout the appeal period.  To that end, at the 2010 VA examination, light touch in the left upper extremity, to include his fingers, was diminished.  The Veteran has also experienced pain constantly and numbness in his left upper extremity throughout the appeal period.  Moreover, the October 2016 VA examiner described the Veteran's left upper extremity radiculopathy as moderate.  As such, an initial 30 percent rating is warranted for neuropathy of the left upper extremity throughout the appeal period.

A rating in excess of 30 percent is not warranted, however, as the symptoms of the Veteran's left upper extremity radiculopathy do not more nearly approximate severe incomplete paralysis.  Indeed, the October 2016 VA examiner described upper radiculopathy as moderate, not severe.  While an examiner's characterization of the level of severity of a disability is not binding on the Board, here the characterization as moderate is consistent with the above evidence of record.  While the Veteran has experienced severe paresthesia and numbness in the left upper extremity, as described by the October 2016 VA examiner, strength testing at the October 2016 VA examination on elbow flexion and extension was normal and wrist flexion, extension, grip and pinch were described as 4/5.    Thus, the Board concludes that the Veteran's left upper extremity radiculopathy does not more closely approximate the criteria for a rating in excess of 30 percent, which requires symptoms more nearly approximating severe incomplete paralysis.
	
The Board also finds that an initial 40 percent rating is warranted for the right (major) upper extremity radiculopathy.  The evidence reflects that the Veteran's right upper extremity radiculopathy has been moderate throughout the appeal period.  To that end, the Veteran has experienced pain constantly and numbness in his right upper extremity throughout the appeal period.  Moreover, the October 2016 VA examiner described the Veteran's right upper extremity radiculopathy as moderate.  As such, an initial 40 percent rating is warranted for radiculopathy of the right upper extremity throughout the appeal period.

A rating in excess of 40 percent is not warranted as the Veteran's right upper extremity radiculopathy is not severe.  Indeed, the October 2016 VA examiner described upper neuropathy as moderate, not severe.  While a VA examiner's characterization of the level of disability is not binding on the Board, here it is consistent with the above evidence of record.  Strength testing at the October 2016 VA examination on elbow flexion and extension was normal, and wrist flexion, extension, grip and pinch were described as 4/5.  Thus, the Board concludes that the Veteran's right upper extremity radiculopathy does not more closely approximate the severe incomplete paralysis listed in the criteria for a rating in excess of 40 percent.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's bilateral upper extremity radiculopathy symptoms have not fluctuated materially during the course of this appeal as to warrant a disability ratings in excess of 30 and 40 percent, respectively.  As such, staged ratings are not warranted.

C.  Migraine Headaches

DC 8100 provides that frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  38 C.F.R. § 4.124a, DC 8100 (2016). 

The regulations do not define prostrating.  However, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st ed. 2007). VA's Adjudication Procedures Manual (M21-1) defines prostrating under DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities." See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b).

In Pierce v. Principi, the Court examined the "productive of severe economic inadaptability" criterion for a 50% evaluation under DC 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  18 Vet. App. 440, 446 (2004).  The Court explained that, contrary to the Secretary's argument, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] . . . rather than just a 50% rating."  Id. The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16(a)).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

The Veteran was afforded a VA examination in December 2011.  The Veteran reported headaches, which were relieved by sitting still.  Pain on both sides of the head was noted, as was worse pain in the morning.  Headaches resulted in changes in vision and sensory changes.  It was stated that headaches last more than two days, occurring more than once per month.  Very prostrating and prolonged attacks of non-migraine head pain was noted.  The examiner stated that when headaches are prostrating, the Veteran must sit in a quiet room and also lay down, but he continues to work full-time.

The Veteran was afforded a VA examination in March 2012.  There, the use of medication to treat headaches was noted.  Headache pain was described as constant, pulsating, and localized to one side of the head.  Sensitivity to light and sound was noted.  Head pain occurs for less than one day and is localized to the right side.  Prostrating migraines occur more than once per month.  There was no very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  The examiner stated that the Veteran cannot take certain medications at work and needs to take rest in the shade while using a riding lawnmower for his work.

The Veteran was afforded a VA examination in July 2016.  There, the use of medication to treat headaches was noted.  Headache pain was described as pulsating and localized to one side of the head.  Sensitivity to light and sound was noted.  Head pain occurs for less than one day and is localized to the right side.  Prostrating migraines occur once every month.  There was no very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain productive of severe economic inadaptability. 

The Board concludes that a rating in excess of 30 percent is not warranted.  DC 8100 requires symptoms more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic adaptability for a 50 percent rating.  While the Veteran experiences prostrating headaches, the evidence does not reflect that those headaches more nearly approximated very frequent completely prostrating and prolonged attacks.  While the headaches caused some impairment while the Veteran was working, those impairments did not result in severe economic inadaptability.  To that end, it was noted that the Veteran had to take breaks at work during some headaches, but the Veteran noted relief from headaches by sitting still.  Further, on the July 2016 VA examination, the examiner explained that the Veteran only experienced prostrating migraines about once per month and there were no very prostrating and prolonged attacks of headaches pain productive of severe economic inadaptability.  Moreover, it appears that the Veteran was able to retain his job with the U.S. Postal Service despite his headaches and with reasonable accommodations, like the ability to take breaks.  As such, the Board concludes that the symptoms did not produce, and were not capable of producing, severe economic inadaptability warranting a rating in excess of 30 percent for migraine headaches.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's migraine headaches symptoms have not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 30 percent.  As such, a staged rating is not warranted.

D. Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's cervical spine, bilateral upper radiculopathy, or migraine headaches disabilities.  Regarding the cervical spine disability, his symptoms of pain and limitation of motion and pain are all contemplated by the applicable rating criteria discussed above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Regarding radiculopathy, as a general matter, the terms mild, moderate, and severe are broad enough to encompass all of the symptoms of the disability rated under DC 8613, to include pain and numbness.  Regarding headaches, the applicable rating criteria contemplates prostrating attacks of headaches, to include a wide variety of symptoms experienced as a result of headaches.  The Veteran has not displayed any symptomatology not contemplated by any applicable rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted from March 9, 2012.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities from March 9, 2012, is therefore not warranted.  Moreover, prior to that date, the issue was not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran did not assert, and the evidence of record did not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.  

For similar reasons, the issue of entitlement to a total rating based on individual unemployability (TDIU) prior to March 9, 2012, is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran has challenged the effective date for the award of a TDIU (which, as discussed above, will be the subject of separate Board action), the Veteran reported in his claim for a TDIU that he last worked full-time on March 8, 2012.  Thus, in conjunction with the increased rating claims decided herein, a TDIU prior to March 9, 2012, has not been raised pursuant to Rice.






ORDER

A rating in excess of 30 percent for residuals, status post fusion of C1-C2 vertebrae with mild degenerative changes, C3-C4 degeneration and C5-6 annular tear is denied.

An initial 30 percent rating, and no higher, for radiculopathy of the left upper extremity is granted, subject to controlling regulations governing the payment of monetary awards.

An initial 40 percent rating, and no higher, for radiculopathy of the right upper extremity is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating in excess of 30 percent for migraine headaches is denied.


REMAND

Subsequent to the Board's May 2016 remand, the United States Court of Appeals for Veterans Claims (Court), in Correia, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, as discussed above.  Thus, the Court in Correia interpreted 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion for either the right thigh or right knee.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the increased rating claims for the right knee and right thigh disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee and right femur disabilities.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should report the ranges right leg flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to right leg flexion and extension:

What is the extent of any additional limitation of right knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner should also indicate the degree of limitation of abduction, adduction, and rotation of the right thigh.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right femur disability.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


